Case 1:20-cv-00136-GPG Document1 Filed 01/16/20 USDC Colorado Page 1 of 4

FILED
US. DISTRICT ¢
DISTRICT OF COLORADO

IN THE UNITED STATES DISTRICT couee! JAN TG PH 4: G0
FOR Dal ISTRICT OF COLORADO SEF x! ¥ © COLWELL

CLERK
iD i Bey a BY. DEP CLK

(To be supplied by the c pe

VYicbina | WA lal lanes iu , Plaintiff
. Lseonla

P95 OOO. —Cempansatia
Col Vicki Z stalk W /

Civil Action No.

 

 

 
 

ordel Wy Ag Pose hao Mas

ik eyed
(List each named defor on a sep rate line Saye G tha names of all defendants in

the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above

ibe Cane Klaine [leaull abt eae i
Bhve ov MY (Hovian ka alte © cobdayane ruaneclice Jt, Las Haul

ae fared Na
ore

 

 

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual's birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

 
Case 1:20-cv-00136-GPG Document1 Filed 01/16/20 USDC Colorado Page 2 of 4

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may ol in di, V f° “{

bestia M htt p Za fell Lal (O.go2/7

~ (Name and Ae mai vil “I me ()
Hil ZO 2

(Telephone ONT and e-mail a4
Gee Lyi ie heyy

more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

   
 

 
  

 

Defendant |: acre Lon

Aenk
e and complete mailing ie
L ¢ \ Gard LAO / Nk duck Daal ale

(Telephone number and e-mail address if

YON, bridlar ‘faa i Sadat ones Tota i | Lew
la n\n ame and complete mailing addrdss)
| walle a “tion Lisceln bo Finds Lc fant ik

No c Zac ye "s. number and e-mail address if ypown)

| OO

Re \ ! / ob Ls
Sot 3: 19 C (; S y Ae CKD

   
  

 

 

 

 

 

x

(Namé® an a, ailing,address ef: of Zl (y wv
aN

AVG, En if i/ Ltt 3s
VS

Telephone number gb . Sea address if kno
( lt / oe ne *
Defendant 4: line: (S (ELS Uri [go |
a ir tailing St add

Sntsonte lonmidan. ) w/

or number and e- hail td Lh i /

 
Case 1:20-cv-00136-GPG Document1 Filed 01/16/20 USDC Colorado Page 3 of 4

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D, STATEMENT OF CLAIMS.”

CLAIM bok pee FP CAT We alaRic.  10ll, WA
eS q A

 
 

 
   

ak
yo eal “stout 3 (. \aohLeal

    
Case 1:20-cv-00136-GPG Document1 Filed 01/16/20 USDC Colorado Page 4 of 4

E. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages iy reliefas ‘ ‘anal? T
FOR RELIEF.”

 
  
 

 

 

155 055 1) 5p We Ie

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this Screen
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, IJ also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
wa Nae have evidentiary support after a reasonable opportunity for further investigation or
omplies with they re yprepenns y Rule 11.

~ 507 5 UIC 1-2? BEBAL

 
 
   

a £0, £020

£Date)

(Revised December 2017)
